—Appeal by the defendant from a judgment of the County Court, Orange County (Rosenwasser, J.), rendered September 25, 2000, convicting him of criminal mischief in the second degree and criminal mischief in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record does not demonstrate that the defendant sought to withdraw his plea of guilty before he was sentenced so as to preserve his claim that his plea was not intelligently, voluntarily, and knowingly made (see People v Lopez, 71 NY2d 662; People v Nieves, 289 AD2d 342). Further, the defendant’s valid and unrestricted waiver of his right to appeal forecloses appel*412late review of his claim that the sentence imposed was excessive (see People v Headley, 289 AD2d 341; People v Hidalgo, 91 NY2d 733). Santucci, J.P., Smith, Goldstein, H. Miller and Mastro, JJ., concur.